[Cite as JPMorgan Chase Bank v. Liggins, 2019-Ohio-1076.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

JPMorgan Chase Bank,                              :
National Association,
                                                  :
                Plaintiff-Appellee,
                                                  :              No. 18AP-725
v.                                                           (C.P.C. No. 13CV-12908)
                                                  :
Ella N. Liggins,                                            (REGULAR CALENDAR)
                                                  :
                Defendant-Appellant,
                                                  :
James Doe et al.,
                                                  :
                Defendants-Appellees.
                                                  :


                                         D E C I S I O N

                                   Rendered on March 26, 2019


                On brief: Bricker & Eckler LLP, and Anne Marie Sferra, for
                appellee. Argued: Anne Marie Sferra.

                On brief: Ella N. Liggins, pro se. Argued: Ella N. Liggins.

                   APPEAL from the Franklin County Court of Common Pleas
DORRIAN, J.
        {¶ 1} Defendant-appellant, Ella N. Liggins, appeals, pro se, from a judgment entry
of the Franklin County Court of Common Pleas dismissing as moot her motion for relief
from that court's prior judgment entry and decree in foreclosure. Because we conclude the
trial court did not abuse its discretion by denying the motion without a hearing, we affirm.
I. Facts and Procedural History
        {¶ 2} This court previously considered Liggins's pro se direct appeal from the trial
court's judgment entry and decree in foreclosure. JPMorgan Chase Bank, N.A. v. Liggins,
10th Dist. No. 15AP-242, 2016-Ohio-3528. The facts of the case are more fully set forth in
No. 18AP-725                                                                                               2


the court's decision denying that direct appeal and affirming the trial court's judgment. See
id. at ¶ 2-7. In brief, plaintiff-appellee, JPMorgan Chase Bank, N.A. ("JPMorgan Chase")
filed a complaint in foreclosure on November 26, 2013 asserting it was entitled to enforce
a note signed by Liggins that was secured by a mortgage on Liggins's home. Id. at ¶ 2. A
magistrate of the trial court conducted a trial and issued a decision containing findings of
fact and conclusions of law. Id. at ¶ 3-4. The magistrate concluded the mortgage was a valid
lien on the real estate and that JPMorgan Chase was entitled to judgment on the note. The
magistrate further concluded the mortgage should be foreclosed and the real estate ordered
sold to satisfy the judgment. Id. at ¶ 4. Liggins filed objections to the magistrate's decision,
but failed to file a transcript of the trial before the magistrate in support of her objections.
Id. at ¶ 5. The trial court concluded that because no transcript had been filed it was limited
in its review of Liggins's objections to the magistrate's findings of fact. On March 10, 2015,
the trial court overruled Liggins's objections and adopted the magistrate's decision as its
own, issuing a judgment entry and decree in foreclosure. Id. at ¶ 6.
        {¶ 3} Liggins appealed to this court and requested a transcript of the trial before
the magistrate the same day she filed her appeal. On May 12, 2015, the transcript was filed
with the trial court. Id. at ¶ 7. On appeal, this court concluded it was bound by the
magistrate's findings of fact that were adopted by the trial court and limited to considering
only legal conclusions, because Liggins failed to provide a transcript to the trial court in
support of her objections to the magistrate's decision and failed to show that a transcript
was otherwise unavailable for purposes of Civ.R. 53. Id. at ¶ 12-14. In the context of this
limited scope of review, the court found no merit in any of Liggins's legal arguments and
affirmed the judgment of the trial court. Id. at ¶ 34.1
        {¶ 4} On August 21, 2018, Liggins filed a pro se motion, pursuant to Civ.R. 60(B),
for relief from the judgment entry and decree in foreclosure. On August 30, 2018, the trial
court issued a decision and entry denying the motion as moot.
II. Assignments of Error
        {¶ 5} Liggins appeals and assigns the following four assignments of error for our
review:


1This court denied a subsequent motion for reconsideration filed by Liggins. Both the Supreme Court of Ohio
and the United States Supreme Court declined Liggins's appeals of this court's judgment on her direct appeal.
No. 18AP-725                                                                                 3


               [I.] The trial court erred an abused its discretion when it
               denied the appellant's 60(B) relief from judgment motion to
               vacate, without holding a hearing, as there are questions of
               fact to be resolved.

               [II.] The court erred and abused its discretion when it denied
               the appellant's Civ.R. 60(B) motion, when deliberate
               intentional deception and misrepresentation was used in
               order to obtain a judgement [sic] Fraud Upon the Court is
               committed, which allows relief from judgment.

               [III.] The court erred and abused its discretion in denying the
               Motion for relief from judgement [sic], because it is uncertain
               who owns the mortgage for this property. There are multiple
               claimants to this property therefore JP Morgan Chase Bank,
               NA is not a real party in interest and lacked standing to invoke
               the jurisdiction of the court.

               [IV.] The court erred and abused its discretion when it failed
               to correctly apply FHA/HUD laws governing the assignment,
               transfer, modification, default, loss mitigation, pre-
               foreclosure, foreclosure and sale of FHA mortgages and
               property.

III. Analysis
       {¶ 6} We begin with Liggins's second, third, and fourth assignments of error, in
which she challenges the trial court's denial of her motion for relief from judgment.
Because these assignments of error each involve the merits of Liggins's motion for relief
from judgment, we will address them together.
       {¶ 7} A trial court's decision to grant or deny a motion for relief from judgment
under Civ.R. 60(B) is subject to review for abuse of discretion. Wiltz v. Accountancy Bd. of
Ohio, 10th Dist. No. 16AP-169, 2016-Ohio-8345, ¶ 35. An abuse of discretion occurs when
a court's judgment is unreasonable, arbitrary, or unconscionable.              Blakemore v.
Blakemore, 5 Ohio St. 3d 217, 219 (1983).
       {¶ 8} A party seeking relief from judgment under Civ.R. 60(B) "must demonstrate
that: (1) the party has a meritorious defense or claim to present if relief is granted; (2) the
party is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5); and
(3) the motion is made within a reasonable time, and, where the grounds of relief are Civ.R.
60(B)(1), (2), or (3) not more than one year after the judgment, order or proceeding was
No. 18AP-725                                                                               4


entered or taken." GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St. 2d 146
(1976), paragraph two of the syllabus. Civ.R. 60(B) requires a party to demonstrate one of
the following grounds to support the request for relief from judgment:
               (1) mistake, inadvertence, surprise or excusable neglect;
               (2) newly discovered evidence which by due diligence could not
               have been discovered in time to move for a new trial under Rule
               59(B); (3) fraud (whether heretofore denominated intrinsic or
               extrinsic), misrepresentation or other misconduct of an
               adverse party; (4) the judgment has been satisfied, released or
               discharged, or a prior judgment upon which it is based has been
               reversed or otherwise vacated, or it is no longer equitable that
               the judgment should have prospective application; or (5) any
               other reason justifying relief from the judgment.

Liggins asserts she is entitled to relief under Civ.R. 60(B)(3) on the basis of fraud and
misrepresentation.
       {¶ 9} Initially, we note a motion for relief from judgment on the basis of Civ.R.
60(B)(3) must be filed within one year after the judgment at issue. The judgment entry and
decree in foreclosure from which Liggins sought relief was issued on March 10, 2015.
Liggins filed her motion for relief from judgment more than three years later, on August 21,
2018. Therefore, the motion is untimely and cannot be considered. However, if we were to
consider the merits of Liggins's pro se motion for relief from judgment, we would affirm the
trial court's judgment as her arguments are not meritorious for reasons explained below.
       {¶ 10} Liggins argues in her motion that JPMorgan Chase failed to establish it
owned the note and mortgage and, thus, lacked standing to seek foreclosure. Liggins also
argues JPMorgan Chase failed to comply with federal regulations governing pre-
foreclosure requirements, and claims false documents were filed with the court in an
attempt to establish compliance with those regulations. These are arguments that Liggins
raised in her direct appeal from the judgment entry and decree in foreclosure. See Liggins
at ¶ 17-23, 29-33. This court has previously held that "[a] litigant cannot use Civ.R. 60(B)
to contest the legal correctness of the underlying judgment." Stoyer v. Fogelman, 10th Dist.
No. 12AP-690, 2013-Ohio-1254, ¶ 5. See also Wells Fargo Bank, N.A. v. Smith, 10th Dist.
No. 09AP-559, 2009-Ohio-6576, ¶ 12 (holding trial court properly denied motion for relief
from judgment where it "was nothing more than an attempt to reargue the merits of the
summary judgment motion and not a proper use of Civ.R. 60(B)"); Sain v. Roo, 10th Dist.
No. 18AP-725                                                                                 5


No. 02AP-448, 2003-Ohio-626, ¶ 12 ("This court has carefully reviewed the allegations in
appellants' latest motions and briefs, and finds that appellants have not presented any new
evidence or arguments that would support relief under Civ.R. 60(B)(5)."). Thus, because
Liggins's motion for relief from judgment simply reiterates her arguments regarding the
trial court's original judgment, which we have affirmed, we conclude the trial court did not
abuse its discretion by denying the motion.
         {¶ 11} Accordingly, we overrule Liggins's second, third, and fourth assignments of
error.
         {¶ 12} In her first assignment of error, Liggins asserts the trial court abused its
discretion by denying her motion for relief from judgment without conducting a hearing.
"[I]f the Civ.R. 60(B) motion contains allegations of operative facts which would warrant
relief from judgment, the trial court should grant a hearing to take evidence to verify those
facts before it rules on the motion." State ex rel. Richard v. Seidner, 76 Ohio St. 3d 149, 151
(1996). "Conversely, an evidentiary hearing is not required where the motion and attached
evidentiary material do not contain allegations of operative facts which would warrant relief
under Civ.R. 60(B)." Id. As explained above, Liggins's motion simply reasserted her
arguments relating to the judgment entry and decree in foreclosure, which is not a proper
basis for relief under Civ.R. 60(B). Therefore, the trial court did not abuse its discretion by
denying the motion for relief from judgment.
         {¶ 13} Accordingly, we overrule Liggins's first assignment of error.
IV. Conclusion
         {¶ 14} For the foregoing reasons, we overrule Liggins's four assignments of error
and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                         Judgment affirmed.
                            BROWN and McGRATH, JJ., concur.
                McGRATH, J., retired, formerly of the Tenth Appellate District,
                assigned to active duty under authority of the Ohio
                Constitution, Article IV, Section 6(C).